If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                           COURT OF APPEALS



KATHRYN MACEWEN CONTI,                                             UNPUBLISHED
                                                                   September 24, 2019
              Claimant-Appellee,

v                                                                  No. 343180
                                                                   Washtenaw Circuit Court
DOMESTIC VIOLENCE PROJECT, INC.,                                   LC No. 17-000783-AV

              Appellee,

and

UNEMPLOYMENT INSURANCE AGENCY,

              Appellant.


Before: MURRAY, C.J., and METER and FORT HOOD, JJ.

PER CURIAM.

        Appellant, Michigan Unemployment Insurance Agency (UIA), appeals by leave granted1
an opinion and order of the circuit court finding that claimant, Kathryn MacEwen Conti, was
eligible for employment benefits. The circuit court’s order reversed the decision of the Michigan
Compensation Appellate Commission (MCAC) and an administrative law judge (ALJ),
concluding that the MCAC and the ALJ misapplied MCL 421.29(5). We agree with the circuit
court and affirm its opinion and order.

                                I. FACTUAL BACKGROUND

       Claimant began working for Domestic Violence Project, Inc. (Domestic Violence
Project), in May 2014. On July 18, 2016, Ezbake Technologies (Ezbake) offered claimant


1
 Conti v Domestic Violence Project, Inc, unpublished order of the Court of Appeals, entered
October 2, 2018 (Docket No. 343180).



                                               -1-
permanent full-time employment, and claimant accepted the offer. Claimant provided Domestic
Violence Project with a resignation letter on July 20, 2016, stating that she was leaving Domestic
Violence Project for personal reasons, and that her resignation would be effective on August 5,
2016. Despite the effective date of her resignation, claimant’s actual last day in the office was
August 2, 2016. Between the effective date of her resignation and her last day in the office—on
August 4, 2016—claimant received an employment offer from Court Innovations and
subsequently withdrew her acceptance of Ezbake’s offer and accepted the offer from Court
Innovations. Claimant worked for Court Innovations from September 2016 until she was
discharged in January 2017. Claimant then applied for unemployment benefits with the UIA.

       The UIA issued a notice of determination and concluded that claimant was disqualified
from receiving unemployment benefits under MCL 421.29(1)(a) because she voluntarily left her
employment with Domestic Violence Project. Claimant contested the notice of determination,
and the UIA subsequently issued a notice of redetermination that reached the same conclusion.
Claimant again contested the determination, contending that, although individuals that
voluntarily leave their employers are generally not entitled to unemployment benefits, an
exception to that rule—found in MCL 421.29(5)—applied because claimant left Domestic
Violence Project to pursue another full-time job.

        After holding a hearing, an ALJ ruled that the exception did not apply to claimant
because MCL 421.29(5) only applies where a person leaves one employer for another and
actually provides services to that employer. The ALJ found that, in claimant’s case, while she
left her job at Domestic Violence Project for another opportunity at Ezbake, claimant ultimately
withdrew her acceptance and did not provide services to Ezbake. Additionally, although
claimant did provide services to Court Innovations, her offer from Court Innovations did not
come until after claimant’s last day in the office, and thus, it could not be said that claimant left
Domestic Violence Project for the job at Court Innovations. The ALJ affirmed the UIA’s
determination that claimant was disqualified from receiving unemployment benefits, and
claimant then appealed the ALJ’s decision to the MCAC. The MCAC affirmed the ALJ’s
decision, determining that the ALJ’s findings of fact were supported by the record and that the
ALJ properly applied the law.

        Claimant thereafter appealed the MCAC decision to the Washtenaw Circuit Court. In its
written opinion and order, the circuit court held that, under the required liberal construction of
MCL 421.29(5), claimant was not “formally separated” from Domestic Violence Project until
August 5, 2016. Accordingly, for the purposes of claimant’s eligibility for unemployment
benefits, it was sufficient that claimant accepted a full-time position with Court Innovations on
August 4, 2016, and thereafter performed services for that employer. The circuit court also
determined that the plain language of MCL 421.29(5) did not require that the employer whose
offer predicates an individual’s resignation be the same employer for which an individual
ultimately accepts and performs work.2 Accordingly, the circuit court reversed the decision of



2
 The court noted, “[t]here is no specific language in [MCL 421.29(5)] that nullifies application
of the exception where an employee has multiple job offers and resigns to accept one of them.”


                                                -2-
the MCAC and ALJ, determining that the exception for disqualification from benefits found in
MCL 421.29(5) applied.

       The UIA argues on appeal that the circuit court did not apply the correct legal principles
and misapplied the substantial-evidence test. We disagree.

                                         II. ANALYSIS

        “This Court reviews a lower court’s review of an administrative decision to determine
whether the lower court applied correct legal principles and whether it misapprehended or
misapplied the substantial[-]evidence test to the agency’s factual findings, which is essentially a
clearly erroneous standard of review.” VanZandt v State Employees’ Retirement Sys, 266 Mich
App 579, 585; 701 NW2d 214 (2005). A finding is clearly erroneous if this Court is left with a
definite and firm conviction that a mistake has been made. Id. Additionally, this Court reviews
de novo questions of statutory interpretation. McQueer v Perfect Fence Co, 502 Mich. 276, 285-
286; 917 NW2d 584 (2018).

       A circuit court reviews an administrative decision under Const 1963, art 6, § 28 and MCL
24.306. Dignan v Mich Pub Sch Employees Retirement Bd, 253 Mich. App. 571, 576; 659 NW2d
629 (2002). Const 1963, art 6, § 28 provides:

               All final decisions, findings, rulings and orders of any administrative
       officer or agency existing under the constitution or by law, which are judicial or
       quasi-judicial and affect private rights or licenses, shall be subject to direct review
       by the courts as provided by law. This review shall include, as a minimum, the
       determination whether such final decisions, findings, rulings and orders are
       authorized by law; and, in cases in which a hearing is required, whether the same
       are supported by competent, material and substantial evidence on the whole
       record. Findings of fact in workmen’s compensation proceedings shall be
       conclusive in the absence of fraud unless otherwise provided by law.

“ ‘Substantial’ means evidence that a reasoning mind would accept as sufficient to support a
conclusion.” Dignan, 253 Mich. App. at 576.

        The Michigan Employment Security Act (MESA), MCL 421.1 et seq., serves a remedial
purpose by providing benefits to persons who are involuntarily unemployed. Korzowski v
Pollack Indus, 213 Mich. App. 223, 228-229; 539 NW2d 741 (1995). Although MESA is
generally to be construed liberally, disqualification provisions are to be construed narrowly. Id.
at 229. MCL 421.29 provides, in relevant part:

               (1) Except as provided in subsection (5), an individual is disqualified from
       receiving benefits if he or she:

                 (a) Left work voluntarily without good cause attributable to the employer
       or employing unit. An individual who left work is presumed to have left work
       voluntarily without good cause attributable to the employer or employing
       unit . . . .


                                                -3-
                                               * * *

              (5) If an individual leaves work to accept permanent full-time work with
       another employer or to accept a referral to another employer from the individual’s
       union hiring hall and performs services for that employer, or if an individual
       leaves work to accept a recall from a former employer, all of the following apply:

               (a) Subsection (1) does not apply.

Ordinarily, a claimant who leaves his or her employment without good cause attributable to his
or her employer is disqualified from receiving unemployment benefits. MCL 421.29(1)(a);
Logan v Manpower of Lansing, Inc, 304 Mich. App. 550, 557; 847 NW2d 679 (2014). However,
a claimant who voluntarily leaves his or her employment may qualify for unemployment benefits
if he or she leaves work to accept permanent full-time work with another employer and
subsequently provides services to that employer. MCL 421.29(5); Logan, 304 Mich. App. at 557.

        The UIA’s primary argument is that MCL 421.29(5) requires individuals that leave
employment for other full-time opportunities perform services for the particular employer for
which they originally left. The UIA contends that, because claimant left Domestic Violence
Project for a job with Ezbake but subsequently never performed work at Ezbake, instead
accepting a job at Court Innovations and performing work there, claimant is ineligible for
benefits. However, we need not address whether MCL 421.29(5) prohibits benefits under those
circumstances because the UIA’s argument is premised on the idea that claimant left her job at
Domestic Violence Project on August 2, 2016, when in fact, she left on August 5, 2016.

        Because claimant accepted her position with Court Innovations on August 4, 2016, the
true issue in this case was the meaning of “leaves” within MCL 421.29(5). The ALJ implicitly
found that claimant “left” Domestic Violence Project on August 2, 2016, because that was
claimant’s “last day in the office.” The circuit court disagreed, concluding that, as a matter of
law, a liberal construction of MCL 421.29(5) provides that claimant did not “leave” Domestic
Violence Project until the “effective date of her resignation”—on August 5, 2016. Because
claimant did not officially leave Domestic Violence Project until she had already accepted full-
time employment with Court Innovations, and because claimant subsequently performed services
for Court Innovations, the circuit court determined that plaintiff was eligible for benefits. We
agree with the circuit court’s reasoning.

        The primary goal of judicial interpretation of statutes is to ascertain and give effect to the
Legislature’s intent. Mich Ed Ass’n v Secretary of State (On Rehearing), 489 Mich. 194, 217;
801 NW2d 35 (2011). The Legislature is presumed to have intended the meaning it plainly
expressed. Joseph v Auto Club Ins Ass’n, 491 Mich. 200, 205-206; 815 NW2d 412 (2012). Clear
statutory language must be enforced as written. Velez v Tuma, 492 Mich. 1, 16-17; 821 NW2d
432 (2012). “When a term or phrase is not defined in a statute, the court may consult a
dictionary to ascertain its commonly accepted meaning.” Motycka v Gen Motors Corp, 257
Mich. App. 578, 581-582; 669 NW2d 292 (2003).

        As stated earlier, MCL 421.29(1)(a) provides that “an individual is disqualified from
receiving benefits if he or she left work voluntarily without good cause attributable to the

                                                 -4-
employer or employing unit.” MCL 421.29(5) provides, however, that Subsection(1)(a) does not
apply “[i]f an individual leaves work to accept permanent full-time work with another
employer . . . and performs services for that employer . . . .” The common definition of “leave”
means “to go away from: depart; desert, abandon; to terminate association with; withdraw from.”
Merriam-Webster’s Collegiate Dictionary (11th ed). “To leave” has also been defined as “[t]o
depart; voluntarily go away; [or to] quit (a place).” Black’s Law Dictionary (11th ed). We find
no legal support for the ALJ, MCAC, and UIA’s contention that claimant left her employment
within the meaning of the statute at the moment she stopped performing services as opposed to
the moment that was designated as her official date of resignation.

       Claimant provided a letter to Domestic Violence Project indicating that her resignation
would be effective August 5, 2016, and nothing in the record suggests that claimant ever
intended to change that date. Moreover, at the hearing before the ALJ, testimony from a
representative of Domestic Violence Project, Barbara Niess-May, strongly suggested that the
company understood claimant to have been employed through August 5, 2016:

              Q. And the last day—and the last day that [claimant] was actually on the
       job working for the company?

              A. The last day paid was August 5, 2016.

                                                * * *

               Q. Ms. Niess-May, is it accurate to say that [claimant] was—her last day
       of actual work was [not] August 5, it was August 2, correct?

               A. August 2 was the last day in the office and beyond that, because there
       wasn’t—things had been wrapped up, we decided to go ahead and pay through
       that Friday as a salaried employee.

The representative even went so far as to note that claimant initially offered to stay with
Domestic Violence Project through August 31, 2016, but that Domestic Violence Project chose
August 5, 2016, allowing claimant to commence terminal paid leave thereafter. It is also worth
noting that the ALJ explicitly found that, although claimant “did not perform services for
[Domestic Violence Project] after August 2, 2016,” “[t]he employer considered [claimant]
employed through August 5, 2016 because the employer paid” claimant through that date.
(Emphasis added.)

        There was simply no evidence to suggest anything other than the fact that, although
claimant did not perform services after August 2, she was still employed with Domestic Violence
Project through August 5, 2016. Given that the ALJ seemed to agree with that fact, claimant’s
association with the company did not terminate until that date, and as a matter of law, a person
has not “left” their employment under MCL 421.29(5) if that person is still, in fact, employed.
Accordingly, claimant “left” her job at Domestic Violence Project on the effective date of her
resignation—August 5, 2016—after having accepted full-time employment with Court
Innovations on August 4, 2016. Thereafter, claimant performed services for Court Innovations,
and accordingly, the circuit court was correct that MCL 421.29(5) applied. The ALJ and the
MCAC misapplied the law in rendering their decisions.
                                              -5-
Affirmed.



                  /s/ Christopher M. Murray
                  /s/ Patrick M. Meter
                  /s/ Karen M. Fort Hood




            -6-